— Determination of respondent State Liquor Authority, dated April 17, 1978, imposing certain sanctions upon petitioner for violations of certain provisions of the Alcoholic Beverage Control Law, confirmed, with $75 costs and disbursements of this appeal to respondent. Our dissenter points out several procedural defects in the presentation of the case against petitioner for engaging in the forbidden practice of paying rebates to its customers. (See Heublein, Inc. v New York State Liq. Auth., 65 AD2d 961.) Suffice it to say that, regardless of anything else presented at the hearing, the case was established by substantial evidence, received properly and unexceptionably, given by officials of both petitioner supplier and its customer, which had received the rebates. Whatever else may be found in the record or possibly was omitted therefrom does not affect the result. Concur — Lupiano, Evans, Markewich and Sullivan, JJ.